DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40, 41, 42, 47-56, 58, and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robert Kling (US 2007/0236110 – hereinafter Kling) in view of Schutz et al. (5,205,454 – hereinafter Schutz) and Bucci et al. (US 2012/0085777 – hereinafter Bucci).
Re Claims 40, 41, 42, 47-49, 51-56: 
Kling discloses a dispenser for dispensing at least one web material, from a storage of the web material, the dispenser comprising: a housing (1) arranged to hold the storage of said web material, wherein a web path extends along a feeding direction in an interior of the housing (1) from a storage position (near 8) to a dispensing opening (9) of the dispenser, and a separation arrangement (10) being arranged along said web path, said separation arrangement (10) comprising a first unit (12) and a second unit (13), said second unit (13) being arranged downstream said first unit (12), as seen in the feeding direction of said web path, wherein said first unit is arranged to provide a tensioning force on said web material, and said second unit being arranged to stretch said web material along a length of said web material and along a width of said web material (see Figs. 1-7), but fails to teach said web material comprising perforation lines dividing said web material into individual products, for separating said at least one web material along said perforation lines, said tensioning force being at least 2 N/m.

Schutz teaches a web material (10) comprising perforation lines (16) dividing said web material (10) into individual products, for separating said at least one web material (10) along said perforation lines (16) and a second unit being arranged to stretch said web material along a length of said web material and along a width of said web material (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Schutz to allow for an alternative manual dispensing of product that relies on a user only pulling with no additional hindrance for simplification of parts.

Bucci teaches a tensioning force (see Figs. 1-20 and see paragraph [0040]).  Re Claims 47-49: Bucci teaches wherein a second unit is arranged to be resilient so as to be automatically adaptable to intermittent thickness variations in said web material passing through said second unit (see Fig. 3).  Re Claim 51: Bucci discloses wherein said contact element (36) comprises at least one removably mounted mass component (removable upwards and downwards), whereby the mass of said contact element (36) is adjustable (by way of 144) to adjust said tensioning force exerted by said first unit on said web material (see Fig. 3).  Re Claim 52: Bucci teaches wherein said contact element is spring biased towards said material (see Fig. 3).  Re Claims 53 and 54: Bucci teaches wherein a first unit comprises at least a support element (34) for supporting said web material, and a contact element (36), being arranged to contact said web material when resting over said support element (34) so as to provide a tensioning force, and wherein said tensioning force provided by said first unit (34) comprises the force of gravity acting on the mass of said contact element (see Fig. 3 – see Figs. 1-20).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Schutz and Bucci to assure proper forces for retaining and feeding material.  Examiner notes that Kling in view of Schutz and Bucci does not disclose specific values for a tensioning force being at least 2 N/m.  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Further Re Claims 50:
Kling discloses wherein said first unit comprises at least a contact element (roller surface) arranged to contact said web material so as to provide said tensioning force.

Re Claims 58 and 59: 
Kling discloses a dispenser for dispensing at least one web material, from a storage of the web material, the dispenser comprising: a housing (1) arranged to hold the storage of said web material, wherein a web path extends along a feeding direction in an interior of the housing (1) from a storage position (near 8) to a dispensing opening (9) of the dispenser, and a separation arrangement (10) being arranged along said web path, said separation arrangement (10) comprising a first unit (12) and a second unit (13), said second unit (13) being arranged downstream said first unit (12), as seen in the feeding direction of said web path, wherein said first unit is arranged to provide a tensioning force to said web material, and said second unit being arranged to stretch said web material along a length of said web material and along a width of said web material (see Figs. 1-7), but fails to teach said web material comprising perforation lines dividing said web material into individual products, for separating said at least one web material along said perforation lines, and an adjustable tensioning force.

Schutz teaches a web material (10) comprising perforation lines (16) dividing said web material (10) into individual products, for separating said at least one web material (10) along said perforation lines (16) and a second unit being arranged to stretch said web material along a length of said web material and along a width of said web material (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Schutz to allow for an alternative manual dispensing of product that relies on a user only pulling with no additional hindrance for simplification of parts.

Bucci teaches an adjustable tensioning force (see Figs. 1-20 and see paragraph [0040]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kling with that of Schutz and Bucci to assure proper forces for retaining and feeding material.  


Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Schutz and Bucci and further in view of Kuhns et al. (5,203.846 – hereinafter Kuhns).
Re Claim 43:
Kling in view of Schutz and Bucci discloses the device of claim 42, but fails to specifically teach wherein said second unit is adjustable for adjusting the size of said minimum open gap.

Kuhns teaches wherein a second unit (30) is adjustable for adjusting the size of said minimum open gap (see Figs. 11-7).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kling in view of Schutz and Bucci with that of Kuhns to assure proper alignment and force for dispensing of product.


Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Schutz and Bucci and further in view of Miyuki Yamashita (5,152,522 – hereinafter Yamashita).
Re Claims 44-46:
Kling in view of Schutz and Bucci discloses the device of claim 41, but fails to teach wherein said passage is non-linear for stretching said web material.

Yamashita teaches wherein a passage is non-linear (curved, undulated) for stretching said web material (see Figs. 1-12 and col. 1 lines 56-65).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kling in view of Schutz and Bucci with that of Yamashita to assure smooth and forceful dispensing of product as suggested by Yamashita. 


Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kling in view of Schutz and Bucci and further in view of Johnson et al. (Us 6,536,624 – hereinafter Johnson).
Re Claim 57:
Kling in view of Schutz and Bucci discloses the device of claim 40, but fails to specifically teach wherein the perforation lines extend only perpendicularly across the web material.

Johnson teaches wherein the perforation lines (16) extend only perpendicularly across the web material (see Figs. 1 and 2, see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Kling in view of Schutz and Bucci with that of Johnson to provide an alternative designed perforation structure for dispensing purposes as commonly known within the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651